Citation Nr: 1002684	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-07 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from May 3, 2005, to May 7, 2005, 
at Citrus Memorial Hospital in Inverness, Florida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Medical Center in Gainesville, 
Florida.


FINDINGS OF FACT

1.  On April 28, 2005, the Veteran was seen in the Emergency 
Department at Citrus Memorial Hospital in Inverness, Florida, 
where he received private medical care for complaints of 
chest pain and nausea.  He was subsequently admitted to the 
hospital, where he underwent a quadruple coronary artery 
bypass graft on May 3, 2005 before being discharged home on 
May 7, 2005.

2.  Payment or reimbursement of the cost of the private 
medical care received at Citrus Memorial Hospital in 
Inverness, Florida, was not authorized in advance by VA 
before April 28, 2005.

3.  The VA facility in Gainesville, Florida refused to accept 
a transfer of the Veteran on April 28, 2005, and instructed 
Citrus Memorial Hospital to treat him.

4.  The Veteran's medical condition was not stable as of May 
5, 2005.

5.  Citrus Memorial Hospital documented reasonable attempts 
to transfer the Veteran to the VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred from May 3, 2005, to May 7, 
2005, at Citrus Memorial Hospital in Inverness, Florida, have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for reimbursement as the Board is taking 
action favorable to the Veteran by granting the claim.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The facts of this case are not in dispute.  On April 28, 
2005, the Veteran experienced left-side chest pain and 
nausea.  He went to the emergency facility at Citrus Memorial 
Hospital, in Inverness, Florida.  The Veteran was treated and 
admitted to the hospital, where he was found to have unstable 
angina.  On May 2, 2005, the diagnosis of coronary artery 
disease of three vessels and a left main artery stenosis was 
made.  On May 3, 2005, the Veteran had a quadruple coronary 
artery bypass graft.  Following the surgery, he remained in 
the hospital until May 7, 2005, when he was discharged home.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8) (West 
2002); 38 C.F.R. § 17.52 (2009).  However, there is no 
allegation in this case that VA contracted with Citrus 
Memorial Hospital for the Veteran's medical treatment.  
Moreover, a claim for payment or reimbursement of services 
not previously authorized may be filed by the Veteran who 
received the services (or his/her guardian) or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the Veteran who paid for 
the services.  38 C.F.R. § 17.123 (2009).

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a) For Veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the statement of the case, dated in 
January 2006, shows that the Veteran does not currently have 
any service-connected disorders.  There is also no other 
evidence that the Veteran was rated as permanently and 
totally disabled due to service-connected disorders, or was 
participating in a rehabilitation program at the time of his 
care in May 2005.  Accordingly, criterion (a) is not 
satisfied, and there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment and the Veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed.  This new law 
amended 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" Veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which 
expanded one of the criteria that defines the meaning of 
"emergency treatment," to include treatment rendered until 
such time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer; or until such time as a 
VA facility or other Federal facility accepts such transfer 
if: (I) at the time the Veteran could have been transferred 
safely to a VA facility or other Federal facility, no VA 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-VA facility in which such medical 
care or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a VA facility or other 
Federal facility.  Id.  The Board will consider and apply the 
amended version of 38 U.S.C.A. §§ 1725 and 1728, which are 
more favorable to the Veteran because they liberalize the law 
by mandating reimbursement and expanding the definition of 
emergency treatment.

In this case, the Veteran was provided treatment for chest 
pain and nausea at Citrus Memorial Hospital from April 28, 
2005, to May 7, 2005.  Decisions dated in July 2005 and July 
2006 granted entitlement to reimbursement for the Veteran's 
treatment from April 28, 2005, through May 2, 2005, but 
denied the remainder of his medical expenses for the period 
from May 3, 2005, through May 7, 2005.  The explanation given 
was that as of that date the Veteran's "medical condition 
ha[d] stabilized."

VA's decision to grant reimbursement for the April 28, 2005, 
through May 2, 2005, expenses shows that as of those dates, 
all of the requirements of 38 C.F.R. § 17.1002 were met.  
This specifically includes 38 C.F.R. § 17.1002(a), (c), (e), 
(f), (g), (h), and (i).  The claim before the Board thus 
revolves around whether 38 C.F.R. § 17.1002(b) and (d) ceased 
to be met as of May 3, 2005.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

In this case, the private medical records clearly establish 
that the medical treatment at issue was emergent in nature.  
The Veteran presented to the emergency room at Citrus 
Memorial Hospital on April 28, 2005, stating that he was 
experiencing left-side chest pain and nausea.  The Veteran 
was found to have cardiac symptoms and was admitted to the 
hospital for treatment.  In addition, VA has conceded the 
emergent nature of the Veteran's initial treatment by 
granting reimbursement for the expenses incurred from April 
28, 2005, through May 2, 2005.  As such, the Board concludes 
that the Veteran was treated for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  As such, the requirements of 38 
C.F.R. § 17.1002(b) have been met.

Under 38 C.F.R. § 17.1002(d), VA will pay for expenses 
incurred beyond the initial emergency evaluation and 
treatment, if the medical emergency was of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.  In addition, 
the regulatory changes created by the Veterans' Mental Health 
and Other Care Improvements Act of 2008 are such that once 
the emergent nature of a Veteran's initial treatment has been 
conceded, this emergency treatment will be considered to 
continue even if the Veteran was stable or otherwise was 
capable of being safely transferred to a VA facility if no VA 
facility or other Federal facility agreed to accept such 
transfer and the non-VA facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a VA facility or other 
Federal facility.  Thus, as the Veteran's treatment on 
admission on April 28, 2005, has been found to be emergent in 
nature, this emergency treatment will be found to have 
continued while his condition remained unstable.  The 
emergency treatment will also be found to have continued even 
after the Veteran's condition stabilized if a VA facility 
refused to accept a transfer of the Veteran and Citrus 
Memorial Hospital documented reasonable attempts to transfer 
the Veteran to the VA facility.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
122 Stat. 4110.

Thus, the remaining questions are (1) when the Veteran's 
condition stabilized and (2) whether a VA facility refused to 
accept a transfer of the Veteran and (3) whether Citrus 
Memorial Hospital documented proper attempts to transfer the 
Veteran to a VA facility.  In this case, the Veteran claims 
that an attempt was made to transfer him to the nearest VA 
medical facility but that the VA facility refused the 
transfer and instructed Citrus Memorial Hospital to keep him 
at their facilities.

An April 28, 2005, Citrus Memorial Hospital note stated that 
the hospital 

[c]ontacted [and] notified VA health care 
system, Gainesville, Fl[orida] 
re[garding] [the Veteran's] eligibility 
for VA payment of this hospital bill.  
(1) Glenn - VA Fee Basis Center called: 
[Veteran] is eligible to have this 
hospital bill paid by VA after their 
review [and] up until he is stable for 
[discharge].  (2) Not eligible to be 
transferred to a VA hospital.

A May 2, 2005, Citrus Memorial Hospital medical report stated 
that the Veteran was positive for chest pain and shortness of 
breath.

A May 2, 2005, Citrus Memorial Hospital medical report stated 
that the Veteran was referred to the cardiologist after 
indications of unstable angina.  The Veteran was given a left 
heart catheterization, diagnostic coronary arteriography, and 
left ventricle angiography.  After examination of the 
angiographic data, the diagnoses were atherosclerotic heart 
disease, severe left main disease, critical right coronary 
artery occlusion, and good left ventricular function.  On the 
bases of these findings, the Veteran was referred to a 
cardiac surgeon for coronary artery bypass surgery.

On May 3, 2005, the Veteran underwent a quadruple coronary 
artery bypass graft.

On May 4, 2005, a Citrus Memorial Hospital medical report 
stated that the Veteran was "OK for transfer."

A May 5, 2005, Citrus Memorial Hospital medical report stated 
that the physician met the Veteran to discuss his discharge 
needs.  The report stated that the plan was for the Veteran 
to go home and that

VA will not cover home health unless 
ordered by [a VA physician] at Inverness 
VA Clinic.  Clinic will get by 
app[ointmen]t [with physician] 2 days 
after discharge [and] will order [home 
health care] if needed.  [Veteran] will 
need copies of medical records to take 
[with him] to app[ointmen]t [with the VA 
physician.]

Multiple May 5, 2005, Citrus Memorial Hospital medical 
reports stated that the Veteran went into atrial 
fibrillation.

A May 6, 2005, Citrus Memorial Hospital medical report stated 
that the Veteran developed paroxysmal atrial fibrillation the 
previous day.  The report stated that the Veteran was 
questionable as to whether he would be able to go home the 
following day.

A May 7, 2005, Citrus Memorial Hospital medical report stated 
that the Veteran was questionable as to whether he would be 
able to go home soon, including that day.  A second report 
dated later that day stated that the Veteran was stable and 
would be discharged home.  Subsequent medical reports show 
that the Veteran was discharged on May 7, 2005.

The evidence of record shows that Citrus Memorial Hospital 
properly contacted the VA medical facility in Gainesville, 
Florida on the day of his admission to determine whether VA 
would cover the Veteran's medical expenses.  Citrus Memorial 
Hospital was told by the VA medical facility in Gainesville, 
Florida that the Veteran's medical expenses would be covered 
until he was stable and that he was not eligible to be 
transferred to a VA hospital.  As noted above, the emergent 
and unstable nature of the Veteran's medical condition has 
been conceded by VA for the period from April 28, 2005, 
through May 2, 2005.  The Veteran's claim has been denied on 
the basis that his medical condition had stabilized as of May 
3, 2005.  However, the medical evidence of record 
demonstrates otherwise.  Not only was the Veteran 
specifically found to have unstable angina on May 2, 2005, 
this condition was felt to be sufficiently serious to warrant 
a quadruple coronary artery bypass graft operation the 
following day.  Such a major surgical operation is not 
indicative of a stabilized medical condition.  While the 
Veteran was found to be "OK for transfer" on May 4, 2005, 
the day after the operation, on May 5, 2005, the Veteran 
again went into atrial fibrillation and his hospital stay was 
extended by two more days.  This is evidence that the 
Veteran's medical condition was not stable as of May 5, 2005, 
two days after the quadruple coronary artery bypass graft.

In addition, a May 5, 2005, Citrus Memorial Hospital medical 
report clearly demonstrates that the hospital was in contact 
with VA regarding the Veteran's care after his initial 
admission for treatment.  No mention was made of a need to 
transfer him, and VA specifically told Citrus Memorial 
Hospital that the Veteran would be seen by a VA physician two 
days after his discharge.  As noted above, VA had already 
told Citrus Memorial Hospital on April 28, 2005, that the 
Veteran's medical expenses would be covered until he was 
stable, and that the Veteran was not eligible to be 
transferred to a VA hospital.  In addition, the Board finds 
that the April 28, 2005, and May 5, 2005, Citrus Memorial 
Hospital medical reports satisfy the VA documentation 
requirements of reasonable attempts to transfer the Veteran 
to a VA facility.  Accordingly, the requirements of 38 C.F.R. 
§ 17.1002(d) are satisfied with respect to the Veteran's 
treatment at Citrus Memorial Hospital in Inverness, Florida 
from May 3, 2005, to May 7, 2005.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that all the requirements of 38 C.F.R. § 17.1002 
have been satisfied with respect to the Veteran's treatment 
at Citrus Memorial Hospital in Inverness, Florida from May 3, 
2005, to May 7, 2005.  As such, the Veteran is eligible to 
receive reimbursement for the reasonable value of the 
treatment in question under the provisions of 38 U.S.C.A. § 
1725.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for the cost of medical treatment 
provided from May 3, 2005, to May 7, 2005, at Citrus Memorial 
Hospital in Inverness, Florida is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


